DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the added limitations now described in the amendments are not found in the prior arts of Shields, Lane and or in Wilcox. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental dispenser including a back that is hingedly connected to the grip, and movable, separately from the grip, away from an axis of the luer body that runs through a center of the applicator receiving portion and through a center of the hole of the grip, during cartridge insertion to place the dispenser in an open position in combination with the elements set forth in the claim. 
Regarding claim 13, in page 10 of the Office action of 7 July 2021 was indicated that the claim included allowable subject matter not found in the prior arts of Sigler, Lane, Callahan, Swanson, Hodosh, Wilcox and Kratz.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dispenser including a cartridge configured to be loaded into a channel of a luer body of the dispenser, wherein a distal end of the luer body of the dispenser is configured to receive the applicator, wherein the sharp tipped end of the applicator is configured to be inserted into the distal end of the luer body from outside the luer body and is further configured to be seated onto the dispenser such that when the cartridge is loaded into the channel of the luer body, the cartridge is pierced by the sharp tipped end to form a flow path for dental material 
Regarding claim 14, in page 11 of the Office action of 7 July 2021 was indicated that the claim included allowable subject matter not found in the prior arts of Sigler, Lane, Callahan, Swanson, Hodosh, Wilcox and Kratz.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method of safely operating a dental dispenser including the steps of attaching the sharp-tipped end of the applicator to the distal end of the luer body from outside the luer body such that the sharp tipped end is closer to an internal channel of the luer body than the blunt tipped end is; dispensing contents of the corresponding cartridge through the sharp tipped end to the blunt tipped end by pushing on the rod ring with a thumb; wherein the dispenser is opened to load or remove the corresponding cartridge and closed to confine the corresponding cartridge by engaging a tab of the dispenser that is connected to the grip using one finger to snap back under spring pressure, the tab operably engages a back . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772